Citation Nr: 0824211	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left base of the neck involving Muscle 
Group I, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for a left shoulder 
disability, secondary to the gunshot wound to the left base 
of the neck, currently rated 10 percent disabling.

4.  Entitlement to a compensable rating for scar residual of 
a gunshot wound to the left cheek.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied increased ratings for the 
disabilities noted above.  

The issues of entitlement to an increased rating for 
residuals of a gunshot wound to the left base of the neck 
involving Muscle Group I and entitlement to an increased 
rating for a left shoulder disability, secondary to the 
gunshot wound to the left base of the neck are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT
 
1.  The veteran's PTSD is productive of not more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to characteristic 
symptomatology.  
 
2.  A superficial left cheek gunshot wound scar does not 
result in any functional limitations; it is not objectively 
unstable or painful; and it is not disfiguring.  
  
CONCLUSIONS OF LAW
 
1.  The criteria an increased rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2007).  
 
2.  The criteria for a compensable rating for a scar residual 
of a gunshot wound to the left cheek have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
 (2007).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in February 2004 correspondence of the evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 Additionally, the June 2005 statement of the case informed 
the veteran of the specific rating criteria which would 
provide a basis for an increased rating for his disabilities. 
 VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was readjudicated in a November 2007 supplemental 
statement of the case.  
 
The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case he was provided notice of the rating 
criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided, and his written 
statements reflect an understanding of what was required to 
support his claim for higher ratings.  In March 2006, he 
responded that he had no additional evidence to submit.  He 
also appeared for a personal hearing before a Veterans Law 
Judge in Washington , D.C. in May 2008.  Because the veteran 
has notice of the rating criteria, and because the claim has 
been readjudicated no prejudice exists.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
the adjudication of the issues addressed herein.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, VA 
medical records, VA examination reports, and his personal 
hearing testimony.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007). 
 Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
 Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield , 21 Vet. App. 505 (2007) (a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
PTSD
 
The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 provides that a 30 percent rating is 
assigned when the disorder is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
 
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  
 
Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  
 
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to 
be considered in conjunction with all the other evidence of 
record.  
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  
 
The veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  However, after careful 
consideration of all the evidence of record, the Board 
concludes that a higher rating is not warranted at any time 
during the rating period because the evidence does not 
demonstrate that his symptoms are severe enough to warrant a 
higher rating.  
 
Upon VA examination in February 2004, the veteran reported 
that he was anxious, felt "on guard" and uncomfortable 
around people.  He reported a depressed mood and sleep 
impairment due to nightmares.  Clinical evaluation revealed 
that he was excessively sad and he had poor motivation and 
social energy.  He also was easily upset and often had verbal 
confrontations with others. There was, however, no evidence 
of a thought disorder, hallucinations or delusions.  He had 
good eye contact, was oriented to person, place, and time, 
and was able to maintain his personal hygiene and other basic 
activities of daily living.  He denied suicidal or homicidal 
ideations, and memory loss was neither reported nor 
observed.  He was employed part-time and worked 30 hours per 
week.  Additionally, he had been married to his current 
spouse since 1983, and he described their relationship as 
good.  He also maintained relationships with his three adult 
children.  His GAF was reported to be 52, and the examiner 
commented that his symptoms were moderate in nature.  
 
The Board finds that the medical evidence preponderates 
against the assignment of a higher rating.  As noted above, a 
GAF score of between 51 and 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Regular VA mental status evaluations from 
September 2005 through March 2007 report GAF scores of 
between 59 and 63.  Thus, while there is some evidence 
showing occupational and social impairment with reduced 
reliability and productivity due to characteristic 
symptomatology, on balance, the preponderance of the evidence 
is against the claim for a higher rating to 50 percent.  In 
fact, the veteran continues to maintain gainful employment, 
and although he works less than full-time, he testified in 
May 2008 that it was his choice to work reduced hours.  He 
reported a positive relationship with his spouse and 
children, and he maintains some hobbies and activities, 
including fishing and watching television.  
 
Further, at the February 2004 VA examination, as well as at 
the outpatient VA mental status evaluations dated between 
September 2005 and March 2007, there was no evidence of a 
thought disorder; the veteran's attention and concentration 
were reported to be within normal limits, and he denied 
hallucinations or delusions.  His insight and judgment were 
good and his speech was within normal limits.  
 
In short, the symptoms experienced by the veteran are more 
akin to the criteria for the 30 percent rating - depressed 
mood, hypervigilance, anxiety, suspiciousness, and chronic 
sleep impairment; and did not reflect the symptoms associated 
with a 50 percent rating - panic attacks more than once a 
week, impaired judgment, difficulty understanding complex 
commands, impaired abstract thinking, and circumstantial, 
circumlocutory, or stereotyped speech.  He also continued to 
maintain gainful employment of more than 30 hours per week.  
Thus, his symptomatology more nearly approximates the 
criteria for a 30 percent evaluation.  Accordingly, under the 
criteria of Diagnostic Code 9411, a rating higher than 
30 percent is not warranted at any time during the appeal 
period.  
 
The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The veteran has not required frequent hospitalization for 
his PTSD and the manifestations of such are consistent with 
the assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Therefore, referral 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  
 
Finally, the Board notes that the veteran's representative 
asserted at the May 2008 hearing that the February 2004 VA 
examination was inadequate for rating purposes because it was 
more than four years old; however, the Board finds this 
assertion to be without merit.  The record contains VA mental 
health outpatient treatment records dated from 2005 to 2007, 
which clearly document the symptoms associated with the 
veteran's PTSD in a detailed manner.  Given the time it takes 
to develop a claim and have it considered by the Board, the 
Board finds that there was no violation of the duty to assist 
based simply because the most recent VA examination is four 
years old.  
 
For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
Scar Residual of a Gunshot Wound to the Left Cheek
 
The veteran's left cheek scar is currently rated 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Diagnostic Code 7800, which pertains to disfigurement 
of the head, face, or neck, provides that a 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  Visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement, is assigned a 30 percent 
evaluation.   38 C.F.R. § 4.118, Diagnostic Code 7800. 
 
Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118 are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1 (2007).  
 
A 10 percent rating may be assigned for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is also warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Diagnostic Code 7805 provides that scars are to 
be evaluated on the basis of any related limitation of 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  
 
Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for the veteran's left 
cheek gunshot wound scar may not be granted.  Upon VA 
examination in February 2004, it was not shown that one 
characteristic of disfigurement was present.  The scar 
measured one-centimeter by a half-centimeter, and it was not 
described as disfiguring.  Hence, the criteria for a 
compensable evaluation under Diagnostic Code 7800 have not 
been met.  
 
The criteria for a compensable rating pursuant to the other 
relevant Diagnostic Codes have also not been met.  At the VA 
examination in February 2004, the scar on the left cheek was 
described as superficial, with no evidence of pain, atrophy, 
elevation/depression, inflammation, hyperpigmentation, or 
limitation of motion or function.  Hence, an evaluation under 
Diagnostic Codes 7803, 7804 or 7805 would not be 
appropriate.  
 
To the extent that the veteran's representative asserts that 
the February 2004 VA examination was inadequate for rating 
purposes based solely on the fact that it was conducted by a 
physician's assistant rather than a physician, the Board 
finds that this assertion lacks merit.  The representative 
has not indicated that the examination itself inadequate.  In 
fact, the evaluation included all the relevant information 
necessary to adjudicate the claim.  Further, the record does 
not suggest that the disorder has increased in severity.  
Therefore, further development is not in order.  
 
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  Therefore, 
the appeal must be denied.  
 
 
ORDER
 
Entitlement to an increased rating for PTSD is denied.  
 
Entitlement to a compensable rating for residuals of a left 
cheek gunshot wound scar is denied.  
 
 
REMAND
 
The veteran has asserted that he is entitled to increased 
ratings for the service-connected residuals of a gunshot 
wound to the left base of the neck involving Muscle Group I, 
which is rated 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2007); and a left shoulder disability, 
secondary to the gunshot wound to the left base of the neck, 
which is rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  
 
Diagnostic Code 5301 relates to the damage of the extrinsic 
muscles of the shoulder girdle: trapezius, levator scapulae 
and serratus magnus, which control the upward rotation of 
scapula and the elevation of arm above shoulder level.  
Diagnostic Code 5003, pertains to degenerative arthritis, and 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  
 
Under 38 C.F.R. § 4.14 (2007), the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
that regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  
 
The February 2004, VA examination report noted that x-rays 
were normal and there was no finding pertaining to 
degenerative arthritis.  The veteran did exhibit painful 
motion of the left shoulder, as well spasm at the base of the 
neck trapezius area.  It is unclear, however, whether there 
are separate and distinct manifestations associated with the 
two disabilities such that separate ratings, are in fact 
warranted, or whether either or both of the disabilities 
warrant an increased rating.  Consequently, in light of these 
findings, as well as the relevant rating criteria noted 
above, another VA examination is necessary in order for the 
Board to adequately consider these aspects of the veteran's 
claim.  Therefore, the case must be remanded for further 
development.  
 
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:  
 
1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a left 
shoulder disability and residuals of a 
gunshot wound to the left base of the neck 
since February 2004.  After securing any 
necessary release, the RO should obtain 
these records.  
 
2.  The RO should make arrangements with 
an appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination. 
 Appropriate clinical studies and 
examination of the residuals of a gunshot 
wound to the left base of the neck and any 
left shoulder disability must be 
accomplished.  All clinical findings 
should be reported in detail.  The 
examiner should specifically discuss the 
clinical manifestations of each 
disability, describe the extent of any 
functional impairment discerned during the 
evaluation, and state whether x-rays show 
that the veteran has degenerative 
arthritis in the left shoulder.  The 
examiner should comment on whether there 
is any additional lost range of motion 
resulting from pain, fatigue on repetitive 
use, weakness, or other manifestation of 
functional loss as required by DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  
The examiner must address what distinct 
disability is caused by the left shoulder 
disorder, and what distinct disability is 
manifested by the neck shell fragment 
wound.
 
3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  
 
4.  After the above has been accomplished, 
the RO should readjudicate the claims for 
entitlement to increased ratings for the 
two disabilities.  In evaluation the 
disabilities, the RO should specifically 
discuss Esteban, supra, as well as 
38 C.F.R. § 4.14.  If either of 
determinations remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


